Citation Nr: 1631269	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-28 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Milwaukee, Wisconsin.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that further development is necessary prior to appellate review.  

The Veteran contends that he injured his right shoulder in service when he fell into a ditch.  Specifically, the Veteran states that he dislocated his shoulder and a field medic popped it back into place.  He was evaluated the following morning and was told that he had a rotator cuff tear, and put on light duty for six months.  On the Veteran's formal claim he stated that his right shoulder has had pain and limited motion since the in-service injury.  The Veteran has a current diagnosis of degenerative joint disease (DJD) in the right shoulder.

The Board notes that the Veteran's service treatment records (STR's) are incomplete.  A January 2013 formal finding of unavailability of STR's shows that there are no STR's available from March 1975 to January 1982  The claims file does contain a December 1984 Report of Medical History that reflects the Veteran reported a dislocated right shoulder that caused problems on and off and at work.  The Veteran also checked the YES box that indicated he had a painful or "trick" shoulder.  

The Veteran was provided a VA shoulder and arm examination in March 2013.  After examining the Veteran and reviewing the claims file, the examiner stated it was less likely than not that the Veteran's current DJD of the right shoulder is related to the in-service injury, and more likely than not related to deconditioning and age.  The rationale given was that the in-service injury was acute, the dislocated shoulder reduced promptly, the strain resolved after a few months of rest, and the shoulder resolved for many years.  The examiner also noted that while the Veteran has some decreased range of motion and pain with range of motion on exam, there is no evidence of rotator cuff pathology on provocative testing, suggesting the rotator cuff strain with right shoulder dislocation in service is not the cause of the Veteran's current symptoms and diagnosis of DJD.  

Unfortunately, the Board finds the VA opinion and rationale inadequate for nexus purposes.  The examiner stated the in-service injury was acute and resolved fully.  This statement does not take into account the Veteran's report that he had no further injury to his right shoulder after the in-service injury yet he continued to have symptoms of pain and reduced range of motion since service.  The examiner noted that the Veteran has not sought care for his right shoulder since active duty service; however the Veteran reported that most of the time he has attempted to ignore the pain which became increasingly persistent about 2 years prior to the VA examination.  Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). As such, a new VA examination and opinion are necessary that takes into account the Veteran's contentions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any relevant VA treatment records related to the Veteran's treatment for his claimed conditions that are not already of record.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of his claimed right shoulder DJD disability.  A complete rationale for any opinions must be provided.  The examiner should review the claims file and note that review in the report.  Any necessary tests or studies should be conducted to include x-rays.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder DJD is of service onset or otherwise related to the Veteran's period of active duty service.

The examiner must consider the Veteran's statements regarding the incurrence of the symptoms of his claimed disabilities in service and/or manifestations of the disorders and his statements regarding the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet App. 23 (2007).  

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.  Specifically, the examiner should consider the Veteran's statements that the only injury to his shoulder was in service and since service he has had symptoms of pain and limited range of motion.  

3.  The AOJ should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4.  Thereafter, the issue of entitlement to service connection for a right shoulder disability should be readjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions on taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

